REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Independent claims 26, 34 and 41 dependent claims 27-33, 35-40 and 42-44 are considered allowable. Independent claim 26 is allowable because the prior art does not disclose  the structure regarding the claimed combination of A garment for exercising, walking, running, traveling, hiking, golfing or jogging, comprising: an outer portion; a waistband section; two pocket sections; and an inner layer section, the waistband section comprising an elasticized waistband with a gap between the waistband outer face and the waistband inner face, two eyelet holes in the waistband inner face, and a continuous interior drawstring cord, the continuous inner drawstring cord having two drawstring end sections that extend from the gap through the eyelet holes, such that at least three inches of each of the two drawstring end sections extend through an outer side of an eyelet hole, the outer portion comprising four panels of material that extend from the waistband section to two hems, the inner layer section is a seamless, the inner layer lower end configured to terminate at an intersection of a lower torso between two legs of a user, such that the layer does not bunch up, stretch out or cause chafing, each of the two pocket sections comprise a pocket defined by a pocket front, two pocket sides, a pocket bottom, and a pocket opening opposite the pocket bottom, and where the two pocket sides and the pocket bottom are sewn to the inner layer inner surface so as to be spaced apart from the waistband bottom of the waistband section to position the pocket opening below the waistband bottom to be accessible only from the inner layer inner surface, and such that each of the two pocket sections are positioned above the inner layer lower end to place each pocket section at the hip of a user when the garment is worn by the user.
Independent claims 34 and 41 recite similar limitations as Independent claim 26. 
The prior art does not disclose or teach these structures. The closest prior art appears to be 2017/0354192 by Albano and does not disclose or teach these elements.

Examiner has been persuaded by Applicant’s remarks in the reply dated August 5, 2022.	

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILLIAN PIERORAZIO whose telephone number is (571)270-0553.  The examiner can normally be reached on M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JILLIAN K PIERORAZIO/Primary Examiner, Art Unit 3732